DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 5 includes underlined reference numbers (e.g. 508, 510, and 514), which are improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  

Figure 2B is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes the following reference character not mentioned in the description: 136.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 14, and 18 are objected to because of the following informalities:  
Claims 1, 12 and 16: “each brush” is recommended to be replaced with –the at least one brush–.
Claim 1: “the brush slot” (last line) is recommended to be replaced with –the corresponding brush slot–.
Claim 4: “the at least one brush axis” is recommended to be replaced with –the brush axis–.
Claim 6: “the at least one brush slot” is recommended to be replaced with –the corresponding brush slot–.
Claim 7 recites “the fluid and the corresponding evacuation slot evacuate the fluid”. This phrase is unclear and is recommended to be replaced with –the corresponding evacuation slot– (deleting “the fluid and”).
Claim 12 recites "a fluid source as the" (ll.6-7) which should be changed to read as –the fluid source as the–.
Claims 11, 14, and 18 recite "the tool" (twice in claim 11, twice in claim 14 in ll.2, and ll.2-3 in claim 18) which should be changed to read as –the surgical tool– (in order to maintain consistency of claim language). 
Claims 2-11 each recites “The tool” which is recommended to be replaced with –The surgical tool–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 16, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" (ll.1) in claims 3 and 20 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As best understood, the Examiner interprets the term "substantially" to mean –essentially–.

Claim 12 recites the limitation "the surgical tool" (ll.2).
Claim 16 recites the limitation "the anatomical element" (ll.8).  
There is insufficient antecedent basis for these limitations in claims 12 and 16.

The remaining claims 4, 13-15, and 17-19 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Assell (WO 2011149926 A1) in view of Reiley et al. (US 20070198020 A1).

    PNG
    media_image1.png
    364
    797
    media_image1.png
    Greyscale

Annotated Figure 1 of Assell

Regarding Claim 1, Assell discloses a radial deployment surgical tool, and teaches a surgical tool 10 ('surgical debris removal system', figs.1-2, ¶ 31) comprising:
at least one brush 50 ('cleaning head', figs.1-2, ¶ 42) disposed on a shaft 20 ('inner shaft', figs.1-2, ¶ 42) extending through a tube 22 ('outer shaft 22', figs.1-2, ¶ 41), the tube 22 having a corresponding brush slot (distal opening at distal end 26 of tube 22, fig. 1) for each brush 50;
at least one brush 50 moving from a closed position (see fig.1) to a cleaning position (see figs.2 and 11), the at least one brush 50 positioned entirely inside of the tube 22 when in the closed position (see fig.1) and at least partially outside of the tube 22 when in the cleaning position (see figs.2 and 11; ¶ 41 and ¶ 72).
Assell fails to teach a motor operable to rotate the shaft and a fluid source operable to supply fluid to said at least one brush. Assell and Reiley are commensurate because they both disclose brush surgical tools. Reiley specifically discloses a tool comprising at least one brush 46 (‘bristles 46’, fig.8, ¶  60) disposed on a shaft member 40 (‘drive shaft’, fig.8, ¶ 58), and teaches a motor 56 ('electric motor', figs.7-8, ¶ 60) operable to rotate the shaft ("rotation of the shaft member", Abstract) and a fluid source 130 ('external source of fluid', fig.16, ¶ 82) operable to supply fluid ("rinsing fluid", ¶ 111) to at least one brush. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell to include a motor such that it is operable to rotate the shaft, as taught by Reiley, for the purpose of spreading apart the bristles under the influence of centrifugal force, forming a brush-like structure (¶ 60), wherein the rotating brush structure cuts cancellous bone (¶ 111); and to include a fluid source such that it is operable to supply fluid to said at least one brush as taught by Reiley, for the purpose of supplying fluid thereby reducing friction and conducting heat away from the tissue during the cutting operation, and to carry an anticoagulant or other anti-clotting agent (¶ 83). 

Regarding Claim 2, Assell teaches a conduit (inside of tube 22) of the shaft 20, but fails to teach that the fluid is supplied through said conduit. Reiley teaches that the fluid ("rinsing fluid", ¶ 111) is supplied through a commensurate conduit (‘suction tube 102 (or a lumen 128 in the drive shaft 40, as shown in FIG. 16’, ¶ 111). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that the fluid is supplied through a conduit, as taught by Reiley, for the purpose of introducing the fluid to the cutting site to flush cancellous bone that is cut by the brush structure (¶ 111). 


    PNG
    media_image2.png
    447
    1260
    media_image2.png
    Greyscale

Annotated Figure 8 of Reiley

Regarding Claim 3, as best understood, Assell teaches that the at least one brush 50 defines a substantially circular shape ("radial", ¶ 17; fig.3) and the shaft 20. However, Assell fails to teach a brush axis parallel to and offset from a shaft axis of said shaft, and rotation of the shaft causes the at least one brush axis to orbit around the shaft axis. 
Reiley teaches a brush axis (see annotated fig.8) parallel to and offset from a shaft axis (NOTE: the axis that defines inside of shaft member) of said shaft 40 (‘drive shaft’, fig.8, ¶ 58), and rotation of the shaft 50 ("rotation of the shaft member", Abstract) causes the at least one brush axis (see annotated fig.8) to orbit around the shaft axis (NOTE: the axis that defines inside of shaft member). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell to include a brush axis parallel to and offset from a shaft axis of said shaft, and rotation of the shaft causes the at least one brush axis to orbit around the shaft axis, for the purpose that the brush structure is deployed beyond the catheter to a greater extent to cause the associated bristles to flare outward (¶ 17) and catch debris outside the immediate area of the shaft axis. 

Regarding Claim 5, Assell fails to teach a suction conduit for evacuating the fluid. Reiley teaches the fluid ("rinsing fluid", ¶ 111) and Reiley teaches a suction conduit (‘suction tube 102 (or a lumen 128 in the drive shaft 40, as shown in FIG. 16’, ¶ 111) for evacuating a fluid ("rinsing fluid", ¶ 111). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell to include a suction conduit for evacuating the fluid as taught by Reiley, for the purpose of introducing the fluid to the cutting site to flush cancellous bone that is cut by the brush structure (¶ 111).

Regarding Claims 8-10, Assell teaches the at least one brush 50 comprises bristles 62 that form a circle ("radial", ¶ 17; fig.3); wherein the at least one brush 50 comprises three brushes (NOTE: see fig.2 wherein there are distinct brushes 50 that radiate from an axis). 
Assell fails to teach that it comprises a plurality of steel bristles of varying lengths. However, Reiley teaches at least one brush comprises a plurality of steel bristles 46 ('bristles', fig.8, ¶ 58; "the bristles 46...can be stainless steel", ¶ 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that the brush comprises a plurality of steel bristles as taught by Reiley, for the purpose of including more rigid materials to impart greater stiffness and thereby aid in the device’s manipulation and torque transmission capabilities (¶ 53). 
With respect to the limitation of “bristles of varying lengths”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bristles be of varying lengths since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, if the bristles of Assell were to be modified to have varying lengths then it would not detract from the bristles purpose of collecting surgical debris from the surgical site (¶ 48). Further, applicant places no criticality on the range claimed, indicating simply that the bristles be of varying length (see Spec, page 2, ¶ 10 and 18).


Claims 4, 6-7, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Assell in view of Reiley and McBride-Sakal (US 20030109837 A1). 

Regarding Claim 4, Assell teaches the tube 22, but fails to teach that said tube comprises a first conduit parallel to a second conduit, and wherein each of the at least one brush axis and the shaft axis are parallel to and offset from an axis of the second conduit Assell and McBride-Sakal are commensurate because they both disclose surgical brush tools. McBride-Sakal specifically discloses a cleaning brush and method, and teaches a first conduit (inside of non-rotating elongated tubular element 3, see fig.1) parallel to a second conduit (inside of vacuum canula 7, see fig.1), and an axis (NOTE: axis of inside of second conduit) of the second conduit. Reiley teaches that the brush axis (see annotated fig.8) and shaft axis (NOTE: the axis that defines inside of shaft member). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that said tube of Assell comprises a first conduit parallel to a second conduit, and wherein each of the at least one brush axis and the shaft axis of Reiley would be parallel to and offset from an axis of the second conduit as taught by McBride-Sakal, for the purpose allowing debris loosened and removed by the cleaning action, withdrawn by the other conduit, along with irrigating solution, from the surgical site (¶ 35).  

Regarding Claim 6, Assell teaches the at least one brush slot (distal opening of tube 20), but fails to teach at least one evacuation slot disposed near said at least one brush slot, the at least one evacuation slot in communication with the suction conduit. McBride-Sakal teaches at least one evacuation slot 19 ('vacuum holes', fig.2, ¶ 35) disposed near at least one brush slot 2, the at least one evacuation slot 19 in communication with the suction conduit 7 (NOTE: since both 3 and 7 are contained within outer sheath 2, then they are in fluid communication).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that at least one evacuation slot would be disposed near said at least one brush slot, the at least one evacuation slot in communication with the suction conduit as taught by McBride-Sakal, for the purpose of allowing debris which is loosened and removed by the cleaning action, along with irrigating solution, to be withdrawn (¶ 35).  

Regarding Claim 7, Assell teaches that the at least one brush 50 passes through the corresponding brush slot (distal opening of tube 20) from the cleaning position (see figs.2 and 11) to the closed position (see fig.1), but fails to teach that as it passes through, the fluid and the corresponding evacuation slot evacuate the fluid from the at least one brush. McBride-Sakal teaches the fluid ("irrigating solution", ¶ 35) and the corresponding evacuation slot 19 ('vacuum holes', fig.2, ¶ 35) evacuate the fluid from at least one brush ("Debris which is loosened and removed by this cleaning action, along with irrigating solution, is withdrawn through vacuum holes 19", ¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that as it passes through, the fluid and the corresponding evacuation slot evacuate the fluid from the at least one brush as taught by McBride-Sakal, for the purpose debris which is loosened and removed by the cleaning action, along with irrigating solution, to be withdrawn (¶ 35).  

Regarding Claim 12, Assell teaches a method for brushing an anatomical element ("intervertebral nucleus", ¶ 33) comprising:
causing at least one brush 50 ('cleaning head', figs.1-2, ¶ 42) of the surgical tool 10 ('surgical debris removal system', figs.1-2, ¶ 31) to alternately rotate between a cleaning position (see figs.2 and 11) and a closed position (see fig.1)(“ The cleaning head arms 62 may be flexible to permit bending of the cleaning head arms 62 between a retracted position within the outer shaft 22, as illustrated in Fig. 1, and an extended position, as illustrated in Fig. 2”, ¶ 54), the at least one brush 50 positioned entirely within a perimeter of a tube 20 ('inner shaft', figs.1-2, ¶ 41) of the surgical tool 10 when in the closed position (see fig.1), the tube 20 having a corresponding slot (distal opening of tube 20) for each brush 50. Assell fails to teach causing a fluid source of the surgical tool to supply a fluid to the at least one brush from a fluid source as the at least one brush rotates through the closed position; and evacuating the fluid from the at least one brush through a suction conduit of the surgical tool, the suction conduit in fluid communication with an evacuation slot disposed near said slot.
Reiley teaches causing a fluid source 130 ('external source of fluid', fig.16, ¶ 82) of the surgical tool to supply a fluid ("rinsing fluid", ¶ 111, commensurate to fluid of McBride-Sakal) to at least one brush from a fluid source 130. McBride-Sakal teaches evacuating the fluid ("irrigating solution", ¶ 35) from at least one brush through a suction conduit 7 ('vacuum canula', fig.1, ¶ 34) of the surgical tool, the suction conduit 7 in fluid communication with an evacuation slot 19 ('vacuum holes', fig.2, ¶ 35) disposed near a slot. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell causing a fluid source of the surgical tool to supply a fluid to the at least one brush from a fluid source as the at least one brush rotates through the closed position, as taught by Reiley, for the purpose of supplying fluid thereby reducing friction and conducting heat away from the tissue during the cutting operation, and optionally to carry an anticoagulant or other anti-clotting agent (Reiley ¶ 83); and evacuating the fluid from the at least one brush through a suction conduit of the surgical tool, the suction conduit in fluid communication with an evacuation slot disposed near said slot as taught by McBride-Sakal, for the purpose of removing accumulated biological material that is loosened by the brush head (¶ 34).

Regarding Claim 13, Assell teaches that the brush 50 is disposed on a shaft 20 ('inner shaft 20', figs.1-2, ¶ 42) extending through the tube 22 and that the shaft 20 comprises a bore (inside of shaft 20). Assell fails to teach at least one fluid aperture positioned near said at least one brush, fluid supplied to said at least one brush through the bore and the at least one fluid aperture. 
Reiley teaches at least one fluid aperture 128 (‘lumen’, fig.16, ¶ 111) positioned near at least one brush, the fluid ("fluid", ¶ 82-83) supplied to at least one brush through the at least one fluid aperture 128 (‘lumen’, fig.16, ¶ 111) (“A rinsing liquid 136, e.g., sterile saline, can be introduced from the source 130 through the lumen 128 into the targeted tissue region”, ¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that at least one fluid aperture would be positioned near said at least one brush of Assell, such that fluid would be supplied to said at least one brush of Assell through the bore and the at least one fluid aperture as taught by Reiley, for the purpose allowing a rinsing liquid to be introduced from the source of fluid through the lumen into the target tissue region (¶ 83). 

Regarding Claim 15, Assell teaches the at least one brush 50 comprises bristles 62 (‘cleaning head arms’, fig.3, ¶ 49). 
Assell fails to teach that it comprises a plurality of steel bristles of varying lengths. Reiley teaches at least one brush comprises a plurality of steel bristles 46 ('bristles', fig.8, ¶ 58; "the bristles 46...can be stainless steel", ¶ 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that the brush comprises a plurality of steel bristles as taught by Reiley, of varying length, for the purpose of including more rigid materials to impart greater stiffness and thereby aid in the device’s manipulation and torque transmission capabilities (¶ 53).
With respect to the limitation of “bristles of varying lengths”,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bristles be of varying lengths since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, if the bristles of Assell were to be modified to have varying lengths then it would not detract from the bristles purpose of collecting surgical debris from the surgical site (¶ 48). Further, applicant places no criticality on the range claimed, indicating simply that the bristles be of varying length (see Spec, page 2, ¶ 10 and 18).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Assell in view of Reiley and Simi et al. (US 20180296285 A1). 

Regarding Claim 11, Assell/Reiley fails to teach the tool further comprising an elevation motor configured to vertically move said tool during operation of said tool. Assell and Simi are commensurate because they both disclose surgical tools. Simi specifically discloses a medical instrument for surgery (fig. 1A, [0765]), and teaches an elevation motor (‘electric micro-motors”, see [0765]) for moving the medical instrument comprising arm 30 ("macro-positioning arm", figs.1A-1B, ¶ 244; "said macro-positioning arm is moved by a motorized system comprising a stepper motor or a servo-motor", ¶ 244) configured to vertically move a tool during operation of a tool ("said macro-positioning arm 30 are a translational movement which is substantially vertical", ¶ 254). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell to further include an elevation motor configured to vertically move said tool during operation of said tool as taught by Simi, for the purpose of transmitting the motion caused by the motor to the medical instrument via the shaft to cause the medical instrument to move vertically (¶ 764-765). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Assell in view of Reiley, McBride-Sakal, and Simi. 

Regarding Claim 14, Assell/ Reiley/McBride-Sakal fails to teach vertically moving said tool using a motor during operation of said tool. Simi teaches an elevation motor (‘electric micro-motors”, see [0765]) configured to vertically move a tool ("macro-positioning arm", figs.1A-1B, ¶ 244; "said macro-positioning arm is moved by a motorized system comprising a stepper motor or a servo-motor", ¶ 244) during operation of a tool ("said macro-positioning arm 30 are a translational movement which is substantially vertical", ¶ 254). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell/Reiley/McBride-Sakal to include an elevation motor configured to vertically move said tool during operation of said tool as taught by Simi, for the purpose of transmitting the motion caused by the motor to the medical instrument via the shaft to cause the medical instrument to move vertically (¶ 764-765). 

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Assell in view of Reiley, McBride-Sakal, and Kostrzewski et al. (US 20180289432 A1). 

Regarding Claim 16, Assell teaches a system for cleaning an anatomical space (NOTE: vertebra composed of intervertebral nucleus disposed in a space between adjacent vertebraes, ¶ 33), comprising:
at least one surgical tool 10 ('surgical debris removal system', figs.1-2, ¶ 31) comprising at least one brush 50 ('cleaning head', figs.1-2, ¶ 42), a corresponding slot (distal opening of tube22) for each brush 50,
causing the at least one brush 50 of the surgical tool 10 to rotate between a cleaning position (see figs.2 and 11) and a closed position (see fig.1) (“The cleaning head arms 62 may be flexible to permit bending of the cleaning head arms 62 between a retracted position within the outer shaft 22, as illustrated in Fig. 1, and an extended position, as illustrated in Fig. 2”, ¶ 54), the at least one brush 50 contacting the anatomical element ("intervertebral nucleus", ¶ 33) when in the cleaning position (see figs.2 and 11);
wherein as the at least one brush 50 passes through the corresponding brush slot (distal opening of tube 22) from the cleaning position (see figs.2 and 11) to the closed position (see fig.1), the corresponding brush slot (distal opening of tube 22) evacuate loose anatomical elements ("surgical debris", ¶ 8) from the at least one brush 50. 
Assell fails to teach a fluid source; a processor; and a memory storing instructions for execution by the processor that, when executed, cause the processor to: cause the fluid source to supply a fluid to at least one brush and evacuate the fluid from at least one brush. 
Reiley teaches a fluid source 130 ('external source of fluid', fig.16, ¶ 82), and causing the fluid source 130 ('external source of fluid', fig.16, ¶ 82) to supply a fluid ("rinsing fluid", ¶ 111) to at least one brush. McBride-Sakal teaches evacuating the fluid ("irrigating solution", ¶ 35, commensurate to fluid of Reiley) from at least one brush ("Debris which is loosened and removed by this cleaning action, along with irrigating solution, is withdrawn through vacuum holes 19", ¶ 35). 
Assell and Kostrzewski are commensurate because they both disclose tools for spinal surgeries. Kostrzewski specifically discloses systems and methods for use in preparing holes in bones, and teaches a processor ("processor", ¶ 26); and a memory storing instructions for execution ("memory having instructions stored thereon", ¶ 26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell to include a fluid source as taught by Reiley, for the purpose of supplying fluid thereby reducing friction and conducting heat away from the tissue during the cutting operation, and to carry an anticoagulant or other anti-clotting agent (Reiley ¶ 83); to include a processor, and to include a memory storing instructions for execution, as taught by Kostrzewski, for the purpose to determine a change in material at a terminal point of the tip of the device (¶ 26), through providing the instructions and processing power that a system needs to do its work and to be the electronic holding place for the instructions and data a system needs to reach quickly; and to cause the fluid source to supply a fluid to at least one brush and evacuate the fluid from at least one brush as taught by McBride-Sakal, for the purpose allowing debris which is loosened and removed by the cleaning action, along with irrigating solution, to be withdrawn (McBride-Sakal ¶ 35).

Regarding Claim 17, Assell teaches the at least one brush 50 comprises bristles 62 (‘cleaning head arms’, fig.3, ¶ 49). 
Assell fails to teach that it comprises a plurality of steel bristles of varying lengths. Reiley teaches at least one brush comprises a plurality of steel bristles 46 ('bristles', fig.8, ¶ 58; "the bristles 46...can be stainless steel", ¶ 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell such that the brush comprises a plurality of steel bristles as taught by Reiley, of varying length, for the purpose of including more rigid materials to impart greater stiffness and thereby aid in the device’s manipulation and torque transmission capabilities (¶ 53).
With respect to the limitation of “bristles of varying lengths”,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bristles be of varying lengths since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, if the bristles of Assell were to be modified to have varying lengths then it would not detract from the bristles purpose of collecting surgical debris from the surgical site (¶ 48). Further, applicant places no criticality on the range claimed, indicating simply that the bristles be of varying length (see Spec, page 2, ¶ 10 and 18).



Regarding Claim 19, Assell teaches the surgical tool 10 comprises a shaft 20 ('inner shaft 20', figs.1-2, ‘cleaning head 50 that is operably attached to the distal end 42 of the inner shaft 20 to be extended beyond the distal end 26 of the outer shaft 22’,  ¶ 42), the at least one brush 50 disposed on the shaft 20 (‘cleaning head 50 that is operably attached to the distal end 42 of the inner shaft 20 to be extended beyond the distal end 26 of the outer shaft 22’,  ¶ 42).

Regarding Claim 20, as best understood, Assell teaches the at least one brush 50 defines a substantially circular shape ("radial", ¶ 17; fig.3) and the shaft 20. However, Assell fails to teach a brush axis parallel to and offset from a shaft axis of said shaft, and rotation of the shaft causes the at least one brush axis to orbit around the shaft axis. 
Reiley teaches a brush axis (see annotated fig.8) parallel to and offset from a shaft axis (NOTE: the axis that defines inside of shaft member) of said shaft 40 (‘drive shaft’, fig.8, ¶ 58), and rotation of the shaft 50 ("rotation of the shaft member", Abstract) causes the at least one brush axis (see annotated fig.8) to orbit around the shaft axis (NOTE: the axis that defines inside of shaft member). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell to include a brush axis parallel to and offset from a shaft axis of said shaft, and rotation of the shaft causes the at least one brush axis to orbit around the shaft axis, for the purpose that the brush structure is deployed beyond the catheter to a greater extent to cause the associated bristles to flare outward (¶ 17) and catch debris outside the immediate area of the shaft axis. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Assell in view of Reiley, McBride-Sakal, Kostrzewski, and Simi. 

Regarding Claim 18, Assell teaches the tool 10, but fails to teach the instructions for execution by the processor, when executed, further cause the processor to cause a motor to vertically move the tool during operation of the tool. Kostrzewski teaches the instructions for execution by the processor ("instructions, when executed by the processor", ¶ 26). Simi teaches an elevation motor (‘electric micro-motors”, see [0765]) for moving the medical instrument comprising arm 30 ("macro-positioning arm", figs.1A-1B, ¶ 244; "said macro-positioning arm is moved by a motorized system comprising a stepper motor or a servo-motor", ¶ 244) configured to vertically move a tool during operation of a tool ("said macro-positioning arm 30 are a translational movement which is substantially vertical", ¶ 254). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Assell to include an elevation motor configured to vertically move said tool during operation of said tool as taught by Simi, for the purpose of transmitting the motion caused by the motor to the medical instrument via the shaft to cause the medical instrument to move vertically (¶ 764).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hashimoto et al. (US 20200205645 A1), a surgery manipulator arm. 
Julian et al. (US 20200205908 A1), systems and techniques for a medical device.
Mahoney (US 20190328599 A1), a patient positioning system,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785